Citation Nr: 1008832	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  07-38 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Propriety of the reduction in evaluation from 20% to 10% 
for hypertension as of April 5, 2006.

2.	Entitlement to an evaluation in excess of 20 percent for 
status post operative herniated nucleus pulposus of the 
lumbosacral spine.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from July 1948 to 
August 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.	A March 2007 rating decision reduced the evaluation for 
the Veteran's service-connected hypertension from 20% to 
10% effective April 5, 2006.

2.	As of April 5, 2006, the 20 percent evaluation for the 
Veteran's service-connected hypertension had been in 
effect for more than five years.

3.	The October 2006 VA examination, the only examination on 
which the reduction is based, was inadequate for the 
purposes of reducing the evaluation assigned for service-
connected hypertension.

4.	The Veteran's lumbar spine disorder, status post operative 
herniated nucleus pulposus of the lumbosacral spine, is 
manifested by forward flexion limited by pain on 
repetitive motion to 45 degrees and extension limited to 
10 degrees; there is no objective evidence of 
incoordination, weakness of the lumbar spine, lack of 
endurance, ankylosis or incapacitating episodes having a 
total duration of at least four weeks in a twelve-month 
period, nor is there evidence of any associated 
neurological disabilities for which the Veteran has not 
been separately evaluated.


CONCLUSIONS OF LAW

1.	The reduction of the disability rating for the Veteran's 
service-connected hypertension from 20% to 10% was not 
proper, and the 20% disability evaluation is restored from 
April 5, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.105, 3.344 4.1, 4.3, 4.7, 4.21 (2009).

2.	The criteria for an evaluation in excess of 20 percent for 
status post operative herniated nucleus pulposus of the 
lumbosacral spine have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.10, 4.45, 4.59, 4.71a, 
Diagnostic Code 5243, General Rating Formula for Diseases 
and Injuries of the Spine (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Initially, the Board observes that, with respect to the issue 
of the propriety of the reduction of the evaluation assigned 
for the Veteran's hypertension, since the entire benefit 
sought on appeal has been granted, no purpose would be served 
by undertaking an analysis of whether there has been 
compliance with the notice and duty to assist requirements 
set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

With respect to the Veteran's increased evaluation claim, in 
the instant case, the veteran received notification prior to 
the initial unfavorable agency decision in March 2007.  The 
RO's May 2006 notice letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  The May 2006 letter also included notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  
Finally the letters advised him what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103. 

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

Service treatment records have been associated with the 
claims file.  All post-service VA and private treatment 
records identified by the Veteran have also been obtained.  
The Veteran has not identified any additional records that 
should be obtained prior to a Board decision.  Therefore, 
VA's duty to assist the Veteran in obtaining records has been 
satisfied.  The Veteran was afforded VA examinations in 
October 2006 and May 2009.  See 38 U.S.C.A. § 5103A(d); see 
also 38 C.F.R. § 3.159 (c)(4) (2009); Wells v. Principi, 327 
F. 3d 1339, 1341 (Fed. Cir. 2002).  These examinations are 
adequate for rating purposes, as both involved a review of 
the Veteran's medical records and a physical examination of 
the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

I.	Rating Reduction

A rating reduction must be based upon review of the entire 
history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  VA must ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability, and whether the examination reports 
reflecting such change are based upon thorough examinations.  
Thus, in any rating reduction case not only must it be 
determined that an improvement in a disability has actually 
occurred but also that that improvement actually reflects an 
improvement in the Veteran's ability to function under the 
ordinary conditions of life and work.  Id.

Prior to reducing a Veteran's disability rating, VA is 
required to comply with pertinent VA regulations applicable 
to all rating-reduction cases, regardless of the rating level 
or the length of time that the rating has been in effect.  
Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons thereof.  The beneficiary must be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at the 
present level.  38 C.F.R. § 3.105(e) (2009).  In the advance 
written notice, the beneficiary will be informed of his right 
for a pre-determination hearing, and if a timely request for 
such a hearing is received (i.e., within 30 days), benefit 
payments shall be continued at the previously established 
level pending a final determination.  38 C.F.R. § 3.105(i)(1) 
(2009).  Where there is no reduction in the amount of 
compensation payable to a beneficiary, 38 C.F.R. § 3.105(e) 
does not apply.  See VAOPGCPREC 71-91.

In this case, the Board notes that such notice was not sent; 
however, it was also not required.  In the decision issued in 
March 2007, the RO reduced the evaluation of hypertension to 
10 percent effective April 6, 2006, based on findings at an 
October 2006 VA hypertension examination.  This decision also 
granted an increased evaluation from 10 percent to 20 percent 
for diabetes mellitus, effective April 5, 2006, which 
resulted in the Veteran's total disability compensation 
continued at 50 percent.  At the time of the March 2007 
rating decision, the Veteran was in receipt of a combined 
evaluation of 50 percent; as a result of this decision, the 
Veteran's combined disability evaluation was continued at 50 
percent.  Thus, the overall effect of the March 2007 decision 
was to have no effect on the Veteran's combined disability 
evaluation.  That being the case, the notice as described 
under 38 C.F.R. § 3.105(e) was not required in the instant 
case.  The Board will now consider the propriety of the 
rating reduction.

At the time of the reduction in the instant case, a 20 
percent rating for the Veteran's service-connected 
hypertension had been continuously in effect since May 20, 
1987, a period of over 5 years.  As such, the provisions of 
38 C.F.R. § 3.344(a) and (b) are applicable.

The provisions of 38 C.F.R. § 3.344(a) and (b) provide that, 
where a Veteran's schedular rating has been both continuous 
and stable for five years or more, the rating may be reduced 
only if the examination upon which the reduction is based is 
at least as full and complete as the examination used to 
establish the higher evaluation.  A rating that has been in 
effect for more than 5 years will not be reduced on any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  The rating 
agency must also take into consideration whether the evidence 
makes it reasonably certain that the improvement will be 
maintained under the ordinary conditions of life.

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated (although post-reduction medical 
evidence may be considered in the context of considering 
whether actual improvement was demonstrated).  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need 
not demonstrate that he is entitled to retain the higher 
evaluation; rather, it must be shown by a preponderance of 
the evidence that the RO's reduction was warranted.  See 
Brown v. Brown, 5 Vet. App. 413, 418 (1993); Kitchens v. 
Brown, 7 Vet. App. 320 (1995).

Initially, the Board observes the RO did not properly apply 
the regulations regarding the procedure for reductions in 
ratings.  See 38 C.F.R. § 3.344(a).  In the instant case, the 
Veteran was provided only one VA examination, in October 
2006, prior to the reduction in the disability evaluation for 
his service-connected hypertension.  Furthermore, in 
reviewing the October 2006 VA hypertension examination 
report, the Board finds the examination is inadequate to 
serve as a basis for reducing the Veteran's disability 
evaluation for hypertension.  In this regard, the Board 
observes there is no indication in the October 2006 VA 
examination report that the VA examiner reviewed the claims 
folder in conjunction with the examination.  In Tucker v. 
Derwinski, 2 Vet. App. 201 (1992), the Court noted that the 
failure to review the record rendered the examination on 
which a reduction was based inadequate because the disability 
was not viewed in relation to its history, citing 38 C.F.R. § 
4.1.  As such, the October 2006 VA examination may not be 
relied on as the basis to reduce the Veteran's disability 
evaluation for service-connected hypertension.  Furthermore, 
as the October 2006 VA examination was the only examination 
provided to the Veteran prior to the March 2007 reduction, 
there is no adequate VA examination of record on which to 
rely in substantiating the reduction of the Veteran's 
disability evaluation for hypertension.

Accordingly, the Board finds that the reduction in the 
evaluation for service-connected hypertension to a 10 percent 
evaluation was improper, and the 20 percent disability 
evaluation is restored, effective April 5, 2006.



II.	Increased Evaluation

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see 
also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's lumbar spine disability is rated according to 
38 C.F.R. § 4.71a, Diagnostic Code 5243, which is applicable 
to intervertebral disc syndrome.  Intervertebral disc 
syndrome (preoperatively or postoperatively) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, unfavorable 
ankylosis of the entire spine warrants a 100 percent rating.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.

Finally, forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent rating.

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes contained in Diagnostic Code 5243 
provides for a 20 percent evaluation when there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent evaluation is contemplated when there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent evaluation is contemplated for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).  If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.  Note (2).

The Veteran's claim for increase for his lumbar spine 
disability in this case was received on April 5, 2006.  As 
such, the rating period for consideration on appeal stems 
from April 5, 2005.  38 C.F.R. § 3.400 (o)(2) (2009).

The Veteran is currently in receipt of a 20 percent 
evaluation for his lumbar spine disability.  Having 
considered the evidence of record, the Board finds that the 
Veteran is not entitled to an evaluation in excess of 20 
percent for his lumbar spine disability at any point during 
the appeal period.  In this regard, the Board notes that the 
Veteran's lumbar spine disability is manifested by subjective 
complaints of pain, difficulty standing and sitting and 
fatigability and objective evidence of degenerative joint and 
disc disease with flexion limited by repetition and pain to 
45 degrees and extension limited to 10 degrees.  There is no 
evidence of ankylosis of the thoracolumbar spine or the 
entire spine, nor is there evidence of incapacitating 
episodes having a total duration of at least four weeks 
during a twelve-month period.

With regards to range of motion testing, an October 2006 VA 
examination, taking into account pain, noted the Veteran as 
having forward flexion from zero to 50 degrees and extension 
from zero to 10 degrees.  There was additional limitation of 
motion of 5 degrees due to fatigue and weakness after 
repetitive motion.  As such, the Veteran's function flexion 
was demonstrated to be 45 degrees of motion at the October 
2006 VA examination.  See DeLuca, supra.  A May 2009 VA 
examination noted the Veteran as having forward flexion 
limited by pain to 50 degrees and extension limited to 15 
degrees.  Motion after repetitive testing could not be 
measured due to the Veteran's discomfort. 

Applying the range of motion measurements to the general 
ratings formula, the above evidence demonstrates the Veteran 
is not entitled to an evaluation greater than 20 percent for 
orthopedic manifestations of his lumbar spine disability.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  An evaluation greater than 20 percent 
is not warranted as there is no medical evidence of forward 
flexion of the lumbar spine limited to 30 degrees or less.  
Id.  In addition, there is no objective evidence of ankylosis 
of the lumbar spine or of the entire spine during this 
period. Id.

The Board has also considered whether the Veteran is entitled 
to an evaluation in excess of 20 percent under the schedular 
criteria for intervertebral disc syndrome.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5243.  However, a higher evaluation is 
not warranted because there is no competent medical evidence 
of incapacitating episodes with a total duration of at least 
four weeks during a twelve-month period.

Finally, the Board has considered whether a separate 
evaluation for neurological disability is warranted.  
Initially, the Board notes that an October 2009 rating 
decision awarded separate 10 percent evaluations for 
radiculopathy of the bilateral lower extremities.  As the 
Veteran has not perfected an appeal with regards to these 
evaluations, the Board will not address the issue of 
radiculopathy of the lower extremities with respect to the 
present appeal.  In addition, the Board observes, there is no 
evidence of record that the Veteran suffers from bowel or 
bladder impairment as a result of his lumbar spine disorder.  
In fact, the Veteran denied a history of urinary or bowel 
incontinence at the May 2009 VA examination.  Thus, the Board 
finds that a separate evaluation for neurological disability 
is not warranted with respect to the present appeal.

In light of the above, the Board finds that the Veteran is 
not entitled to an evaluation in excess of 20 percent for his 
service-connected lumbar spine disability at any point during 
the appeal period.  See Hart, supra.  The Board has 
considered whether the benefit of the doubt rule applies the 
Veteran's appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a 
preponderance of the evidence is against a higher evaluation; 
thus, this rule does not apply and the claim for an increased 
evaluation must be denied.

As a final note, the Board also has considered whether the 
Veteran is entitled to a greater level of compensation on an 
extra-schedular basis.  Ordinarily, the VA Schedule will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disabilities is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
disabilities on appeal with the established criteria found in 
the rating schedule for these disabilities show that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology.

As the first prong of Thun has not been satisfied, the Board 
therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

The reduction of the disability rating for the Veteran's 
service-connected hypertension from 20 percent to 10 percent 
was not proper; the 20 percent disability evaluation is 
restored effective April 5, 2006.

An evaluation in excess of 20 percent for status post 
operative herniated nucleus pulposus of the lumbosacral spine 
is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


